Title: [Diary entry: 13 December 1787]
From: Washington, George
To: 

Thursday 13th. Thermometer at 31 in the Morning—35 at Noon And 30 at Night. Clouds & Sunshine alternately, sometimes great appearances of Snow. Wind West—varying Sometimes to the No. & sometimes to the So. of it. Rid to all the Plantations except the Neck. Ground too hard froze to plow at any of them. At the Ferry, all hands grubbing the Swamp except 1 man getting stakes for fence.  At Frenchs—all hands cleaning Wheat. Cornelius & his two brothers began to deepen the parting ditch betwn. this Plantation & the ferry. At Dogue Run—the women were digging Carrots—grd. very improper for it, being hard froze, & wheat hurt by it. Men cutting rail timber except those who were at the Mansn. House abt. the Hogs. At Muddy hole, the Men being employed at the Mansn. house abt. the Hogs the women were cutting Corn stalks.